Exhibit 10.1

Opening Transaction

 

To:   

Visteon Corporation

One Village Center Drive

Van Buren Township, Michigan 48111

From:   

UBS AG, London Branch

c/o UBS Securities LLC

1285 Avenue of the Americas

New York, New York 10019

Re:    Accelerated Stock Buyback (Uncapped) Ref. No:    As provided in the
Supplemental Confirmation Date:    February 27, 2017

This master confirmation (this “Master Confirmation”), dated as of February 27,
2017, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between UBS
AG, London Branch (“Bank”) and Visteon Corporation (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation. This Master Confirmation and each Supplemental Confirmation
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Bank as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if Bank and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law (without reference to its choice of
laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) the election that subparagraph (ii) of Section 2(c) will not
apply to the Transactions and (iii) the election that the “Cross Default”
provisions of Section 5(a)(vi) of the Agreement shall apply to each of
Counterparty and Bank, with a “Threshold Amount” of USD 50 million for
Counterparty and a “Threshold Amount” equal to 3% of shareholders’ equity of
Bank. as of the date hereof for Bank; provided that (A) the words “, or becoming
capable at such time of being declared,” shall be deleted from Section 5(a)(vi)
and (B) the following language shall be added to the end of such
Section 5(a)(vi): “Notwithstanding the foregoing, a default under subsection
(2) hereof shall not constitute an Event of Default if (i) the default was
caused solely by error or omission of an administrative or operational nature;
(ii) funds were available to enable the party to make the payment when due; and
(iii) the payment is made within two Local Business Days of such party’s receipt
of written notice of its failure to pay.”).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Bank and Counterparty or any
confirmation or other agreement between Bank and Counterparty pursuant to which
an ISDA Master Agreement is deemed to exist between Bank and Counterparty, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Bank and Counterparty
are parties, the Transactions shall not be considered Transactions under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.



--------------------------------------------------------------------------------

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

General Terms:

 

Trade Date:    For each Transaction, as set forth in the related Supplemental
Confirmation. Buyer:    Counterparty Seller:    Bank Shares:    Common stock,
par value $0.01 per share, of Counterparty (Ticker: VC) Exchange:    New York
Stock Exchange Related Exchange(s):    All Exchanges.

Prepayment\Variable Obligation:

   Applicable Prepayment Amount:    For each Transaction, as set forth in the
related Supplemental Confirmation. Prepayment Date:    For each Transaction, as
set forth in the related Supplemental Confirmation. Valuation:    VWAP Price:   
For any Exchange Business Day, as determined by the Calculation Agent based on
the New York 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “VC.N <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s reasonable discretion, erroneous, such VWAP Price shall
be as reasonably determined by the Calculation Agent. For purposes of
calculating the VWAP Price, the Calculation Agent will include only those trades
that are reported during the period of time during which Counterparty could
purchase its own shares under Rule 10b-18(b)(2) and are effected pursuant to the
conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).



--------------------------------------------------------------------------------

Forward Price:

   The average of the VWAP Prices for the Exchange Business Days in the
Calculation Period, subject to “Valuation Disruption” below.

Forward Price Adjustment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:

   The period from and including the Calculation Period Start Date to and
including the Termination Date.

Calculation Period Start Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:

   The Scheduled Termination Date; provided that Bank shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 6:00 p.m. New York City
time by the first Exchange Business Day immediately following the designated
Accelerated Termination Date.

Scheduled Termination Date:

   For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

First Acceleration Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:

   The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.    Notwithstanding anything to the
contrary in the Equity Definitions, to the extent that a Disrupted Day occurs
(i) in the Calculation Period, the Calculation Agent may, in its good faith and
commercially reasonable discretion, postpone the Scheduled Termination Date, or
(ii) in the Settlement Valuation Period, the Calculation Agent may extend the
Settlement Valuation Period. If any such Disrupted Day is a Disrupted Day
because of a Market Disruption Event (or a deemed Market Disruption Event as
provided herein), the Calculation Agent shall determine whether (i) such
Disrupted Day is a Disrupted Day in full, in which case the VWAP Price for such
Disrupted Day shall not be included for purposes of determining the Forward
Price or the Settlement Price, as the case may be, or (ii) such Disrupted Day is
a Disrupted Day only in part, in which case the VWAP Price for such Disrupted
Day shall be determined by the Calculation Agent based on Rule 10b-18 eligible
transactions in the Shares on such Disrupted Day taking into account the nature
and duration of the relevant Market Disruption Event, and the weighting of the
VWAP Price for the relevant Exchange Business Days during the Calculation Period
or the Settlement Valuation Period, as the case may be, shall be adjusted in a
commercially reasonable manner by the Calculation Agent for purposes of
determining the Forward Price or the Settlement Price, as the case may be, with
such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns



--------------------------------------------------------------------------------

   and price of the Shares. Any Exchange Business Day on which, as of the date
hereof, the Exchange is scheduled to close prior to its normal close of trading
shall be deemed not to be an Exchange Business Day; if a closure of the Exchange
prior to its normal close of trading on any Exchange Business Day is scheduled
following the date hereof, then such Exchange Business Day shall be deemed to be
a Disrupted Day in full.    If a Disrupted Day occurs during the Calculation
Period or the Settlement Valuation Period, as the case may be, and each of the
nine immediately following Scheduled Trading Days is a Disrupted Day, then such
ninth Scheduled Trading Day shall be deemed to be an Exchange Business Day that
is not a Disrupted Day, and the Calculation Agent shall determine the VWAP Price
for such ninth Scheduled Trading Day using its good faith estimate of the value
of the Shares on such ninth Scheduled Trading Day based on the volume,
historical trading patterns and price of the Shares and such other factors as it
deems appropriate. Settlement Terms:    Settlement Procedures:    If the Number
of Shares to be Delivered is positive, Physical Settlement shall be applicable;
provided that Bank does not, and shall not, make the agreement or the
representations set forth in Section 9.11 of the Equity Definitions related to
the restrictions imposed by applicable securities laws as a result of the fact
that Counterparty is the Issuer of the Shares with respect to any Shares
delivered by Bank to Counterparty under any Transaction. If the Number of Shares
to be Delivered is negative, then the Counterparty Settlement Provisions in
Annex A shall apply. Number of Shares to be Delivered:    A number of Shares
equal to (x)(a) the Prepayment Amount divided by (b) the Divisor Amount minus
(y) the number of Initial Shares. Divisor Amount:    The greater of (i) the
Forward Price minus the Forward Price Adjustment Amount and (ii) $1.00. Excess
Dividend Amount:    For the avoidance of doubt, all references to the Excess
Dividend Amount shall be deleted from Section 9.2(a)(iii) of the Equity
Definitions. Settlement Date:    If the Number of Shares to be Delivered is
positive, the date that is one Settlement Cycle immediately following the
earlier of (i) the Scheduled Termination Date and (ii) the date on which Bank
designates the Accelerated Termination Date. Settlement Currency:    USD Initial
Share Delivery:    Bank shall deliver a number of Shares equal to the Initial
Shares to Counterparty on the Initial Share Delivery Date in accordance with
Section 9.4 of the Equity Definitions, with the Initial Share Delivery Date
deemed to be a “Settlement Date” for purposes of such Section 9.4. Initial Share
Delivery Date:    For each Transaction, as set forth in the related Supplemental
Confirmation. Initial Shares:    For each Transaction, as set forth in the
related Supplemental Confirmation. Share Adjustments:    Potential Adjustment
Event:    Notwithstanding anything to the contrary in Section 11.2(e) of the
Equity Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.



--------------------------------------------------------------------------------

   It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of any such Transaction as
appropriate to account for the economic effect on the Transaction of such
postponement. Extraordinary Dividend:    Any dividend or distribution on the
Shares (other than any dividend or distribution of the type described in Section
11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions). Method of
Adjustment:    Calculation Agent Adjustment Extraordinary Events:   

Consequences of Merger Events:

  

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment

(b)    Share-for-Other:

   Cancellation and Payment

(c)    Share-for-Combined:

   Component Adjustment Tender Offer:    Applicable; provided that (i) Section
12.1(d) of the Equity Definitions shall be amended by replacing “10%” in the
third line thereof with “15%”, (ii) Section 12.1(l) of the Equity Definitions
shall be amended (x) by deleting the parenthetical in the fifth line thereof,
(y) by replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (iii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

Consequences of Tender Offers:

  

(a)    Share-for-Share:

   Cancellation and Payment

(b)    Share-for-Other:

   Cancellation and Payment

(c)    Share-for-Combined:

   Cancellation and Payment

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the NYSE MKT, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.



--------------------------------------------------------------------------------

Additional Disruption Events:

  

(a)    Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Position” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that (i) any determination as to whether (A) the adoption of or any
change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof the words “(including,
for the avoidance of doubt and without limitation, (x) any tax law or (y)
adoption or promulgation of new regulations authorized or mandated by existing
statute)”.

(b)    Failure to Deliver:

   Applicable

(c)    Insolvency Filing:

   Applicable

(d)    Hedging Disruption:

   Applicable

(e)    Increased Cost of Hedging:

   Applicable

(f)     Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   200 basis points per annum

Hedging Party:

   Bank

(g)    Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   25 basis points per annum

Hedging Party:

   Bank

Determining Party:

   Bank

Additional Termination Event(s):

   The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions. In the event of termination due to the declaration by the Issuer
of any Extraordinary Dividend, the amount payable will not include any
dividends, including the dividend that triggered termination.



--------------------------------------------------------------------------------

Relevant Dividend Period:    The period from and including the Calculation
Period Start Date to and including the Relevant Dividend Period End Date.

Relevant Dividend Period End Date:

   If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.

Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:

   Applicable Transfer:    Notwithstanding anything to the contrary in the
Agreement, Bank may assign, transfer and set over all rights, title and
interest, powers, privileges and remedies of Bank under any Transaction, in
whole or in part, to an affiliate of Bank that regularly deals in OTC
derivatives whose obligations are guaranteed by Bank’s ultimate parent or to an
affiliate of Bank with equal or greater credit quality, in either case, without
the consent of Counterparty; provided that, Bank may not assign its rights and
obligations hereunder and under the Agreement if such assignment would, at the
time of such assignment, reasonably be expected to result in (i) Counterparty
being required to pay the assignee an amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) of the Agreement greater than the amount in respect of
which Counterparty would have been required to pay to Bank in the absence of
such assignment or (ii) Counterparty receiving a payment from which an amount
has been withheld or deducted, on account of a Tax under Section 2(d)(i) of the
Agreement in excess of that which Issuer would have been required to so withhold
or deduct in the absence of such assignment, unless the assignee would be
required to make additional payments pursuant to Section 2(d)(i)(4) of the
Agreement; provided further that, notwithstanding anything the contrary above,
Bank may assign its obligation to deliver or receive delivery of Shares
hereunder to any of its affiliates without the prior written consent of
Counterparty and upon any such assignment Bank shall indemnify Counterparty from
and against any loss, cost or expense relating to the failure of such affiliate
to perform its delivery obligation.

Bank Payment Instructions:   

Bank:

ABA:

Account Name:

Account Number:

  

UBS AG, Stamford Branch

026007993

UBS AG, London Branch

101-WA-140007-000

Counterparty’s Contact Details for Purpose of Giving Notice:

  

Visteon Corporation

One Village Center Drive

Van Buren Township, MI 48111

Attn: Treasurer

Telephone: 734-710-5795

Email: jpretzel@visteon.com

Bank’s Contact Details for Purpose of Giving Notice:

  

UBS AG, London Branch c/o UBS Securities LLC

1285 Avenue of the Americas

New York, NY 10019

Attention: Strategic Equity Solutions

Telephone: +1 (212) 713-4419

Email: OL-SESGNotifications@ubs.com, lee.frankenfield@ubs.com,

ryan.namdar@ubs.com



--------------------------------------------------------------------------------

2. Calculation Agent. Bank. Whenever Bank, in its capacity as the Calculation
Agent or the Determining Party, is required to act or to exercise judgment in
any way with respect to any Transaction hereunder, including, without
limitation, with respect to calculations, adjustments and determinations that
are made in its sole discretion or otherwise, it will do so in good faith and in
a commercially reasonable manner. In the event the Calculation Agent or the
Determining Party makes any calculations, adjustments or determinations pursuant
to this Confirmation, the Agreement or the Equity Definitions, the Calculation
Agent or the Determining Party, as the case may be, shall promptly provide an
explanation in reasonable detail of the basis for and determination of any
determinations or calculations if requested by Counterparty (including any
quotations, market data or information from external sources used in making such
calculation, adjustment or determination, as the case may be, but without
disclosing its proprietary models or other information that is subject to
contractual, legal or regulatory obligations to not disclose such information);
provided that following the occurrence of an Event of Default of the type
described in Section 5(a)(vii) of the Agreement with respect to which Bank is
the Defaulting Party, Counterparty shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act, during the period commencing on the date such Event of
Default occurred and ending on the Early Termination Date with respect to such
Event of Default, as the Calculation Agent.

3. Additional Mutual Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:

(a) Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.

(b) Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

4. Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Bank that:

(a) As of the Trade Date of each Transaction, the purchase or writing of such
Transaction and the transactions contemplated hereby will not violate Rule 13e-1
or Rule 13e-4 under the Exchange Act.

(b) As of the Trade Date of each Transaction, it is not entering into such
Transaction (i) on the basis of, and is not aware of, any material non-public
information with respect to the Shares (ii) in anticipation of, in connection
with, or to facilitate, a distribution of its securities, a self-tender offer or
a third-party tender offer or (iii) to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for the
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares).

(c) As of the Trade Date of each Transaction, such Transaction is being entered
into pursuant to a publicly disclosed Share buy-back program and its Board of
Directors has approved the use of transactions under this Master Confirmation to
effect the Share buy-back program.

(d) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Bank nor any of its affiliates is making
any representations or warranties or taking any position or expressing any view
with respect to the treatment of any Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity.



--------------------------------------------------------------------------------

(e) As of the Trade Date for each Transaction hereunder, Counterparty is in
compliance with its reporting obligations under the Exchange Act and its most
recent Annual Report on Form 10-K, together with all reports subsequently filed
by it pursuant to the Exchange Act, taken together and as amended and
supplemented to the date of this representation, do not, as of their respective
filing dates, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(f) Counterparty shall report each Transaction as required under the Exchange
Act and the rules and regulations thereunder.

(g) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to Bank of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the earlier of
(i) the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by Bank and communicated to Counterparty on such day
(or, if later, the First Acceleration Date without regard to any acceleration
thereof pursuant to “Special Provisions for Acquisition Transaction
Announcements” below).

(h) As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date for each Transaction, Counterparty is not “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)) and Counterparty
would be able to purchase a number of Shares with a value equal to the
Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

(i) Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(j) Counterparty has not and will not enter into agreements similar to the
Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.

5. Regulatory Disruption. In the event that Bank concludes, in good faith and
based on the advice of counsel, that it is appropriate with respect to any
legal, regulatory or self-regulatory organization requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Bank), for it
to refrain from or decrease any market activity on any Scheduled Trading Day or
Days in order to establish, maintain or unwind commercially reasonable Hedge
Positions during the Calculation Period or, if applicable, the Settlement
Valuation Period, Bank may by written notice to Counterparty elect to deem that
a Market Disruption Event has occurred and will be continuing on such Scheduled
Trading Day or Days.

6. 10b5-1 Plan. Counterparty represents, warrants and covenants to Bank that:

(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”)



--------------------------------------------------------------------------------

or any other antifraud or anti-manipulation provisions of the federal or
applicable state securities laws and that it has not entered into or altered and
will not enter into or alter any corresponding or hedging transaction or
position with respect to the Shares. Counterparty acknowledges that it is the
intent of the parties that each Transaction entered into under this Master
Confirmation comply with the requirements of paragraphs (c)(1)(i)(A) and (B) of
Rule 10b5-1 and each Transaction entered into under this Master Confirmation
shall be interpreted to comply with the requirements of Rule 10b5-1(c).

(b) Counterparty will not seek to control or influence Bank’s decision to make
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, Bank’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.

(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

7. Counterparty and Bank Purchases.

(a) Counterparty (or any “affiliated purchaser” as defined in Rule 10b-18 under
the Exchange Act (“Rule 10b-18”)) shall not, without the prior written consent
of Bank, directly or indirectly purchase any Shares (including by means of a
derivative instrument), listed contracts on the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares (including, without
limitation, any Rule 10b-18 purchases of blocks (as defined in Rule 10b-18))
during any Relevant Period or, if applicable, Settlement Valuation Period,
except through Bank; provided that (x) purchases of Shares that do not
constitute “Rule 10b-18 purchases” under subparagraphs (ii) or (iii) of Rule
10b-18(a)(13), (y) withholding of Shares to cover amounts payable (including tax
liabilities and/or payment of exercise price) in respect of the exercise of
employee stock options or the vesting of restricted stock or stock units and
(z) privately negotiated (off-market) transactions by Counterparty, not
involving any derivative instrument, to purchase Shares from existing holders of
Shares in transactions that do not result in, or relate to, purchases of Shares
in the public market by such existing holders in connection with such
transactions, shall, in each case, not be subject to this Section 7.

(b) In addition to the covenants in the Agreement, the Master Confirmation and
herein, Bank agrees to use commercially reasonable efforts, during the
Calculation Period and any Settlement Valuation Period under this Master
Confirmation, to make all purchases of Shares in connection with the Transaction
in a manner that would comply with the limitations set forth in clauses (b)(2),
(b)(3) and (b)(4) of Rule 10b-18, as if such rule was applicable to such
purchases and taking into account any applicable Securities and Exchange
Commission no-action letters as appropriate, and subject to any delays between
the execution and reporting of a trade of the Shares on the Exchange and other
circumstances beyond Bank’s control; provided that the foregoing restriction
shall not apply to purchases of Shares made by Bank for its own account to hedge
the optionality associated with its right to declare an Accelerated Termination
Date.

8. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

(a) Counterparty agrees that it:

(i) will not during the period commencing on the Trade Date through the end of
the Relevant Period or, if applicable, the Settlement Valuation Period for any
Transaction make, or, to the extent within its control, permit to be made, any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
Merger Transaction or potential Merger Transaction, except to the extent
required by any law, rule or regulation applicable to Counterparty (a “Public
Announcement”) unless such Public Announcement is made prior to the opening or
after the close of the regular trading session on the Exchange for the Shares;



--------------------------------------------------------------------------------

(ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Bank following any such Public
Announcement that such Public Announcement has been made; and

(iii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Bank with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Bank or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the date of
such Public Announcement. Such written notice shall be deemed to be a
certification by Counterparty to Bank that such information is true and correct.
In addition, Counterparty shall promptly notify Bank of the earlier to occur of
the completion of the relevant Merger Transaction and the completion of the vote
by target shareholders.

(b) Counterparty acknowledges that a Public Announcement may cause the terms of
any Transaction to be adjusted to account for the economic effect of such Public
Announcement on the Transaction or such Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 6 above.

(c) The occurrence of such Public Announcement shall be an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Calculation Period or Settlement Valuation Period, as the case may be, had fewer
Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act other than, solely for purposes of this Section 8, any such
transaction in which the consideration consists solely of cash and there is no
valuation period.

9. Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Calculation Agent shall adjust the Forward Price
Adjustment Amount, provided that such adjustment shall not result in the Forward
Price Adjustment Amount being less than zero) as the Calculation Agent
determines appropriate, at such time or at multiple times as the Calculation
Agent determines appropriate, to account for the economic effect on such
Transaction of such Acquisition Transaction Announcement (including adjustments
to account for changes in volatility, stock loan rate and liquidity relevant to
the Shares or to such Transaction). If an Acquisition Transaction Announcement
occurs after the Trade Date, but prior to the First Acceleration Date of any
Transaction, the First Acceleration Date shall be the date of such Acquisition
Transaction Announcement.

(b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking involving, an Acquisition Transaction,
(iv) any other announcement that in the reasonable judgment of the Calculation
Agent is reasonably likely to result in an Acquisition Transaction or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.

(c) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the



--------------------------------------------------------------------------------

merger of Counterparty with or into any third party, (ii) the sale or transfer
of all or substantially all of the assets of Counterparty, (iii) a
recapitalization, reclassification, binding share exchange or other similar
transaction, (iv) any acquisition, lease, exchange, transfer, disposition
(including by way of spin-off or distribution) of assets (including any capital
stock or other ownership interests in subsidiaries or other similar event by
Counterparty or any of its subsidiaries where the aggregate consideration
transferable or receivable by or to Counterparty or its subsidiaries exceeds 15%
of the market capitalization of Counterparty and (v) any transaction in which
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).

10. Acknowledgments. (a) The parties hereto intend for:

(i) each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

(ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(iii) a party’s right to liquidate, terminate or accelerate any Transaction, net
out or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and

(iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

(b) Counterparty acknowledges that:

(i) during the term of any Transaction, Bank and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

(ii) Bank and its affiliates may also be active in the market for the Shares and
derivatives linked to the Shares other than in connection with hedging
activities in relation to any Transaction, including acting as agent or as
principal and for its own account or on behalf of customers;

(iii) Bank shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

(iv) any market activities of Bank and its affiliates with respect to the Shares
may affect the market price and volatility of the Shares, as well as the Forward
Price and VWAP Price, each in a manner that may be adverse to Counterparty; and

(v) each Transaction is a derivatives transaction in which it has granted Bank
an option; Bank may purchase shares for its own account at an average price that
may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

(c) Counterparty:

(i) is an “institutional account” as defined in FINRA Rule 4512(c);



--------------------------------------------------------------------------------

(ii) is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating the
recommendations of Bank or its associated persons, unless it has otherwise
notified Bank in writing; and

(iii) will notify Bank if any of the statements contained in clause (i) or
(ii) of this Section 12(c) ceases to be true.

11. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.

12. Set-off. Notwithstanding anything to the contrary in Section 6(f) of the
Agreement, Bank agrees not to set off or net amounts due from Counterparty with
respect to any Transaction against amounts due from Bank to Counterparty with
respect to contracts or instruments that are not Equity Contracts. “Equity
Contract” means any transaction or instrument that is classified in equity
pursuit to requirements under U.S. GAAP as of the date of the Transaction and
does not convey to Bank rights, or the ability to assert claims, that are senior
to the rights and claims of common stockholders in the event of Counterparty’s
bankruptcy.

13. Delivery of Shares. Notwithstanding anything to the contrary herein, Bank
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

14. Early Termination. In the event that an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to all holders of Shares consists
solely of cash), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, Counterparty
shall deliver, or Bank shall deliver, as the case may be, to the other party a
number of Shares (or, in the case of a Merger Event, a number of units, each
comprising the number or amount of the securities or property that all or
substantially all hypothetical holders of Shares would receive in such Merger
Event (each such unit, an “Alternative Delivery Unit” and, the securities or
property comprising such unit, “Alternative Delivery Property”)) with a value
equal to the Payment Amount, as determined by the Calculation Agent (and the
parties agree that, in making such determination of value, the Calculation Agent
may take into account a number of factors, including the market price of the
Shares or Alternative Delivery Property on the date of early termination and, if
such delivery is made by Bank, the prices at which Bank purchases Shares or
Alternative Delivery Property in a commercially reasonable manner and within a
commercially reasonable period of time to fulfill its delivery obligations under
this Section 14); provided that in determining the composition of any
Alternative Delivery Unit, if the relevant Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash; and provided further
that Counterparty may elect that the provisions of this Section 14 shall not
apply if Counterparty provides, no later than the Early Termination Date or the
date on which such Transaction is terminated, notice to that effect, in which
Counterparty represents and warrants to Bank in writing on the date it notifies
Bank of such election that, as of such date, Counterparty is not aware of any
material non-public information concerning the Shares and is making such
election in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws. If such delivery is made by Counterparty,
paragraphs 2 through 7 of Annex A shall apply as if such delivery were a
settlement of the Transaction to which Net Share Settlement applied, the Cash
Settlement Payment Date were the Early Termination Date and the Forward Cash
Settlement Amount were zero (0) minus the Payment Amount owed by Counterparty.
For the avoidance of doubt, to the extent that Counterparty elects that the
provisions of this Section 14 shall not apply, Counterparty or Bank, as the case
may be, shall be required to pay the Payment Amount in connection with such
Early Termination Date.

15. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Close-out Amount pursuant to Section 6
of the Agreement Bank may (but need not) determine losses (or gains) without
reference to actual losses (or gains) incurred but based on expected losses (or
gains) assuming a commercially reasonable (including without limitation with
regard to reasonable legal and regulatory guidelines) risk



--------------------------------------------------------------------------------

bid were used to determine loss (or gain) to avoid awaiting the delay associated
with closing out any hedge or related trading position in a commercially
reasonable manner prior to or sooner following the designation of an Early
Termination Date. Notwithstanding anything to the contrary in Section 6(d)(ii)
of the Agreement, all amounts calculated as being due in respect of an Early
Termination Date under Section 6(e) of the Agreement will be payable on the day
that notice of the amount payable is effective; provided that if Counterparty
elects to receive Shares or Alternative Delivery Property in accordance with
Section 14, such Shares or Alternative Delivery Property shall be delivered on a
date selected by Bank as promptly as practicable.

16. Automatic Termination Provisions. Notwithstanding anything to the contrary
in Section 6 of the Agreement, if a Termination Price is specified in any
Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by Bank or Counterparty if the price of the
Shares on the Exchange at any time falls below such Termination Price, and the
Exchange Business Day that the price of the Shares on the Exchange at any time
falls below the Termination Price will be the “Early Termination Date” for
purposes of the Agreement.

17. Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash or
other assets (other than Shares or Alternative Delivery Property) in respect of
the settlement of the Transactions contemplated by this Master Confirmation
following payment by Counterparty of the relevant Prepayment Amount, except in
circumstances where the required cash or other assets (other than Shares or
Alternative Delivery Property) settlement thereof is permitted for
classification of the contract as equity by ASC 815-40, Derivatives and Hedging
– Contracts in Entity’s Own Equity, as in effect on the relevant Trade Date
(including, without limitation, where Counterparty so elects to deliver cash or
other assets (other than Shares or Alternative Delivery Property) or fails
timely to elect to deliver Shares or Alternative Delivery Property in respect of
the settlement of such Transactions).

18. Claim in Bankruptcy. Bank acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transactions that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.

19. Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).

20. Illegality. The parties agree that, for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

21. Tax Articles of Counterparty’s Second Amended and Restated Certificate of
Incorporation. Upon the reasonable request of Bank, Counterparty agrees to use
good faith efforts to secure Board Approval (as defined in Counterparty’s Second
Amended and Restated Certificate of Incorporation, the “Certificate”) to the
extent any hedging activities by Bank in connection with any Transaction would
result, or could reasonably result, in Bank becoming a Five-Percent Shareholder
during any Restricted Period (each as defined in the Certificate). Counterparty
agrees to immediately notify Bank upon the commencement of a Restricted Period
(as defined in the Certificate).

22. Offices.

(a) The Office of Bank for each Transaction is: 1285 Avenue of the Americas, New
York, NY 10019



--------------------------------------------------------------------------------

(b) The Office of Counterparty for each Transaction is: One Village Center
Drive, Van Buren Township, Michigan 48111.

23. Waiver of Trial by Jury. EACH OF COUNTERPARTY AND BANK HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS MASTER CONFIRMATION OR THE ACTIONS OF COUNTERPARTY OR BANK OR
ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

24. Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in its
entirety and replaced by the following:

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or any Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Master Confirmation, any
Supplemental Confirmation or this Agreement precludes either party from bringing
Proceedings in any other jurisdiction if (A) the courts of the State of New York
or the United States of America for the Southern District of New York lack
jurisdiction over the parties or the subject matter of the Proceedings or
declines to accept the Proceedings on the grounds of lacking such jurisdiction;
(B) the Proceedings are commenced by a party for the purpose of enforcing
against the other party’s property, assets or estate any decision or judgment
rendered by any court in which Proceedings may be brought as provided hereunder;
(C) the Proceedings are commenced to appeal any such court’s decision or
judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals or the
U.S. Supreme Court; or (D) any suit, action or proceeding has been commenced in
another jurisdiction by or against the other party or against its property,
assets or estate and, in order to exercise or protect its rights, interests or
remedies under this Agreement, the Master Confirmation or any Supplemental
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”

25. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

26. Financial Expertise and Total Assets. Counterparty (i) is capable of
evaluating investment risks independently, both in general and with regard to
all transactions and investment strategies involving a security or securities;
(ii) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (iii) has total assets of at least USD 50,000,000
as of the date hereof.

27. Assumption of Risk. COUNTERPARTY UNDERSTANDS THAT THE TRANSACTIONS
CONTEMPLATED BY THIS MASTER CONFIRMATION ARE SUBJECT TO COMPLEX RISKS THAT MAY
ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS.

28. Tax Matters.

(a) Counterparty shall, promptly upon request by Bank, provide a valid U.S.
Internal Revenue Service Form W-9, or if applicable, Form W-8 or W-8 BEN, or any
successor(s) thereto, (i) on or before the date of execution of this Master
Confirmation and (ii) promptly upon learning that any such tax form previously
provided by Counterparty has become obsolete or incorrect.



--------------------------------------------------------------------------------

(b) Counterparty is (i) a corporation for U.S. federal income tax purposes and
is organized under the laws of Delaware and (ii) a “U.S. person” (as that term
is used in section 1.1441-4(a)(3)(ii) of United States Treasury Regulations) for
U.S. federal income tax purposes.

29. Agent for Bank; Limitation of Liability. UBS Securities LLC (the “Agent”)
shall act as “agent” for Bank and Counterparty within the meaning of Rule 15a-6
under the Exchange Act. The Agent is not a principal to this Master Confirmation
and shall have no responsibility or liability to Bank or Counterparty in respect
of this Master Confirmation or the Supplemental Confirmation for any Transaction
entered into by Counterparty under this Master Confirmation, including, without
limitation, in respect of the failure of Bank or Counterparty to pay or perform
under this Master Confirmation or the Supplemental Confirmation for any
Transaction entered into by Counterparty under this Master Confirmation. Each of
Bank and Counterparty agrees to proceed solely against the other to collect or
recover any securities or money owing to it in connection with or as a result of
this Master Confirmation or the Supplemental Confirmation for any Transaction
entered into by Counterparty under this Master Confirmation. The Agent shall
otherwise have no liability in respect of this Master Confirmation or the
Supplemental Confirmation for any Transaction entered into by Counterparty under
this Master Confirmation Agreement, except for its gross negligence or willful
misconduct in performing its duties as Agent hereunder or thereunder. As a
broker-dealer registered with the Securities and Exchange Commission, the Agent,
in its capacity as agent, will be responsible for (i) effecting any Transaction
contemplated in this Master Confirmation, (ii) issuing all required notices,
confirmations and statements to Bank and Counteparty and Seller and
(iii) maintaining books and records relating to this Master Confirmation and the
Supplemental Confirmation for any Transaction entered into by Counterparty under
this Master Confirmation.

Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Bank) correctly sets forth the terms of the agreement between
Bank and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to Bank.



--------------------------------------------------------------------------------

Yours faithfully, UBS AG, LONDON BRANCH By:  

/s/ Michael O’Donovan

Name:   Michael O’Donovan Authorized Representative By:  

/s/ Brian Badertscher

Name:   Brian Badertscher Authorized Representative

 

Agreed and Accepted By: VISTEON CORPORATION By:  

/s/ Jennifer Pretzel

  Name: Jennifer Pretzel   Title: Treasurer